One C. C. Gantt brought two suits against one L. L. Hooker in the Circuit Court of Glades County. One suit was in replevin and the other was in assumpsit. In the replevin suit Hooker obtained judgment against Gantt in the sum of $245.40 and in the suit in assumpsit Gantt obtained judgment against Hooker in the sum of $579.95.
Execution was issued in favor of Hooker and the Sheriff collected $245.40 from Gantt. While he had that money in his possession execution was issued and delivered to him against Hooker in favor of Gantt, whereupon the Sheriff returned the $245.40 to Gantt. Thereupon Hooker filed petition before the Circuit Judge praying that a rule be *Page 865 
issued by the Court directed to Wiggins as Sheriff requiring him to appear before the Court and show cause, if any he had, why he should not pay over to Hooker the $245.40 collected by him on execution above mentioned. An order was issued to the Sheriff to show cause and he filed return in effect setting up the above stated facts. Hooker moved the Court to quash the return of the Sheriff. The Court entered an order denying plaintiff's motion to quash return of the respondent. Thereupon Hooker sued out writ of error.
The record discloses no final judgment to which writ of error will lie and, therefore, the writ of error must be dismissed. It is so ordered.
Dismissed.
BUFORD, C.J., AND WHITFIELD, BROWN AND DAVIS, J.J., concur.